Citation Nr: 1433041	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  08-23 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a higher evaluation for degenerative disc disease, lumbar spine, initially rated at 10 percent from September 25, 2003 to February 25, 2007, and then at 20 percent from February 26, 2007 onwards. 

2. Entitlement to a higher evaluation than 10 percent for tinnitus.

3. Entitlement to a compensable evaluation for bilateral hearing loss.

4. Entitlement to a compensable evaluation for a left inguinal hernia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to September 2003. Prior to this, the Veteran had been on reserve duty since 1973. This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, including with regard to the propriety of the initial assigned rating for a lumbar spine disorder. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). A January 2012 RO rating decision in the interim increased the evaluation for the back disorder to 20 percent, effective February 26, 2007, but leaving the issue of a still higher schedular evaluation for future consideration. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise). 

The Veteran testified at an August 2013 videoconference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that proceeding is of record.  At the hearing, the Veteran also provided copies of relevant private treatment records, along with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration of this evidence. See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Virtual VA paperless claims processing system contains documents regarding this appeal, but aside from the August 2013 Board videoconference hearing transcript, those records are duplicative of the records in the paper claims file and the Virtual VA file. The Veterans Benefits Management System (VBMS) does not contain pertinent documentation.

The issues of increased ratings for degenerative disc disease, lumbar spine and for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. At the August 2013 Board videoconference hearing, prior to the promulgation of a decision in this matter, the Board received notification from the Veteran that a withdrawal of the claim on appeal for increased rating for tinnitus is requested.

2. The Veteran does not now manifest a left inguinal hernia; the evidence does not indicate a recurrence at any point during the appeal period.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran in regard to the claim for a rating higher than 10 percent for tinnitus have been met. 38 U.S.C.A. 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. § 20.204 (2013).

2. The criteria are not met to establish a compensable evaluation for a left inguinal hernia. See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.114, Diagnostic Code 7338 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for Tinnitus

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran expressed his desire to withdraw the claim on appeal for increased rating for tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review this claim on appeal and it is dismissed.

II. Increased Rating for Left Inguinal Hernia

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.      §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  As to the claims being decided herein, the AOJ has informed the Veteran of what evidence would substantiate these claims through January 2008 VCAA correspondence that notified him as to each element of the relevant claims.  The notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, including that VA would undertake reasonable measures to assist in obtaining further VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
 
As further prescribed in Pelegrini II, the relevant notice information must have been timely sent, whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance, the notice correspondence was issued prior to the pertinent June 2008 rating decision on appeal.

In accordance with the duty to assist the Veteran in this case, the AOJ has obtained VA records, and has provided adequate VA examinations. There were 2008 and 2012 examinations addressing the presence, or current lack thereof, of a left inguinal hernia, sufficiently in accordance with the terms of applicable rating criteria and upon direct evaluation of the Veteran. Accordingly, these examinations are adequate. See 38 C.F.R. § 4.1. As indicated, the Veteran testified at a Board videoconference hearing. He provided copies of private treatment records on his behalf. There is no indication of any further available evidence or information which has not yet already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. 

AVLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the Board hearing, the undersigned noted the issue on appeal an elicited testimony regarding the nature and severity of the Veteran's hernia and residuals. Therefore, the duties were met. See Bryant, 23 Vet. App. at 497. Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted. Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

In sum, the record reflects that the facts pertinent to the claims being decided herein have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. 

Increased Rating for Left Inguinal Hernia

The Veteran's status-postoperative left inguinal hernia is evaluated under the directly applicable rating provisions for an inguinal hernia, found at 38 C.F.R.               § 4.114, Diagnostic Code 7338. 

In accordance with Diagnostic Code 7338, a noncompensable rating is warranted when an inguinal hernia is small, reducible, or without true hernia protrusion; or when not operated upon but remediable. A 10 percent rating is warranted postoperatively when the hernia is recurrent but is readily reducible and well supported. A 30 percent rating is assigned when, postoperatively, the hernia is recurrent but small or if unoperated it is irremediable and not well supported by a truss or is not readily reducible. The highest available 60 percent rating is warranted if, postoperatively, the hernia is recurrent and large and not well supported under ordinary conditions and is not readily reducible when considered inoperable.

Thus far, the Veteran has already been awarded two separate 10 percent ratings for a painful scar at the inguinal hernia repair site, as well as inguinal nerve damage following the hernia repair procedure. The present inquiry is confined to what disability rating to assign for the actual underlying inguinal hernia.

The Board is constrained to deny the instant claim, as it was readily apparent on both 2008 and 2012 VA Compensation and Pension examinations that the Veteran no longer had a left inguinal hernia, after ameliorative surgery about a decade ago. Nor does any more recent private medical evidence refute this. The provisions of  38 C.F.R. § 4.114, Diagnostic Code 7338 absolutely require in order to assign a compensable rating that in some form the claimant have manifested a recurrence of the hernia. This not having been shown, a compensable evaluation under the rating schedule may not be assigned. The Board recognizes that the Veteran remains in residual discomfort following the original hernia repair operation, but as stated these specific post-operative residuals have already been separately compensated.

Extraschedular Consideration and Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation. 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

There is no basis to find that the Veteran's left inguinal hernia presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough and the recurrence and overall severity of the hernia as.  The schedular rating criteria are not inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps is not warranted.  In any event, however, the condition has not caused the Veteran marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. In this regard, the VA examinations have not found substantial limitation upon ability to carry out activities of daily living. The Veteran has needed occasional time off from work at most due to this service-connected disability. Moreover, the disorder has not necessitated frequent periods of hospitalization. In the absence of the evidence of such factors, referral for extraschedular evaluation is not warranted. See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The claim for a compensable evaluation for left inguinal hernia is denied, as the preponderance of the evidence is unfavorable, and the benefit-of-the-doubt doctrine is thus not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 



ORDER

The claim for a higher evaluation than 10 percent for tinnitus is dismissed.

A compensable evaluation for a left inguinal hernia is denied.


REMAND

At the Board hearing, the Veteran stated that he had received three hearing tests at work prior to receiving hearing aids from VA in 2013.  No such records are associated with the claims file; they must be attempted to be obtained.  

The Veteran avers that his service-connected degenerative disc disease of the lumbar spine was worsened in severity since he was last examined in 2011, and there is also a material question to resolve as to whether he manifests compensable neurological impairment associated with the back condition, thereby necessitating a new VA examination. 

In the interim, the AOJ should also attempt to obtain Worker's Compensation claim records associated with a recent occupational lower back injury.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Montgomery VA Medical Center (VAMC) and/or Dothan, Alabama Community Based Outpatient Clinic (CBOC) all pertinent treatment records dated since February 2010. Then associate these records with the paper or electronic claims file.

2. Contact the Veteran and request the following:  1) authorization to obtain records involving a claim for Worker's Compensation reportedly filed in connection with a recent injury involving the lower back; and 2) authorization to obtain audiological testing completed at his place of employment.  The AOJ must then request any such identified records on his behalf.

3. After any additional records are associated with the claims file, schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected degenerative disc disease of the lumbar spine. The electronic and paper claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. 

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected disability of the lumbar spine.  In evaluating the Veteran, the examiner should report complete range of motion findings. The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joint is used repeatedly over a period of time. The examiner should also be asked to determine whether the thoracolumbar spine exhibits weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

Please also determine the nature and extent of all neurological disability associated with the underlying degenerative disc disease of the lumbar spine, including addressing whether the Veteran manifests sciatic neuropathy to the lower extremities, and if so its relative severity (mild, moderate, etc.).

4.	After any additional records are associated with the claims file, provide the Veteran a VA audiological evaluation that addresses bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  The paper and electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000 and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The examiner, in addition to dictating objective test results, must fully describe the functional effects caused by a hearing disability in the report.

5.	Readjudicate the claims on appeal. If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


